In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00051-CR



              MICHAEL PERRY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 42,139-A




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION
         Witnesses described Michael Perry’s intoxication at his residence one evening and

Perry’s violent anger at his niece, Alanna McKinney—also a resident of the Perry household—

after McKinney locked herself inside her room in an apparent effort at self-protection from

Perry.    Witness reports included these actions by Perry when faced with the locked door:

repeatedly yelling, “Bitch, open the door,” kicking down the door, advancing toward McKinney

with a knife in hand, threatening to stab her, struggling with her, and punching her repeatedly.

Perry, who had various prior convictions, was convicted by a Gregg County jury of one count of

assault family violence with prior family violence and one count of aggravated assault with a

deadly weapon, the knife. 1 He appeals on a number of grounds.

         We modify the trial court’s judgment by removing attorney fees, but otherwise affirm the

judgment. We reach that conclusion for the following reasons:

         1.     Sufficient evidence supports Perry’s convictions.

         2.     Perry was not subjected to double jeopardy with the two charges.

         3.     Perry was not entitled to any lesser-included-offense instruction.

         4.     Evidence of Perry’s prior offense of family violence was admissible.

         5.     Perry was not entitled to a mistrial based on the State’s opening statement
                mentioning his prior family violence conviction.

         6.     Admitting McKinney’s accusatory statement through another witness was
                not error.



1
 Perry received enhanced sentences of sixty years’ imprisonment and was fined $10,000.00 on each count. He was
also ordered to pay $324.00 in court costs and $5,100.00 in attorney fees.

                                                      2
       7.      No error was preserved regarding the claimed breach of agreement
               regarding the knife.

       8.      No error was preserved regarding the lack of a jury instruction regarding
               the knife.

       9.      Perry’s sentences were not constitutionally excessive.

       10.     No ineffective assistance of counsel was shown.

       11.     Attorney fees must be removed from the judgment.

       We explain these conclusions in that order.

1.     Sufficient Evidence Supports Perry’s Convictions

       In evaluating legal sufficiency of the evidence, we must review all the evidence in the

light most favorable to the jury’s verdict to determine whether any rational jury could have

found, beyond a reasonable doubt, that Perry was guilty of both assault family violence with a

prior conviction of family violence and aggravated assault with a deadly weapon. See Brooks v.

State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307,

319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d)

(citing Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the

responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

                                                3
1997). The hypothetically correct jury charge “sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.” Id. As previously stated, under count I, the State was required to prove that Perry

(1) intentionally, knowingly, or recklessly, (2) caused bodily injury to McKinney, (3) that

McKinney was a member of Perry’s household, and (4) that Perry was previously convicted of

assaulting a family member. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2) (West Supp.

2014); TEX. FAM. CODE ANN. § 71.005 (West Supp. 2014). Under count II, the State was

required to prove that Perry (1) intentionally, knowingly, or recklessly, (2) threatened McKinney

with imminent bodily injury, and (3) used or exhibited a deadly weapon during the commission

of the assault. See TEX. PENAL CODE ANN. § 22.01(a)(2) (West Supp. 2014), § 22.02(a)(2) (West

2011).

            Perry is McKinney’s uncle. They lived together in the same house with McKinney’s

grandmother, Perry’s mother, and McKinney’s friend, Dawn Ayers. On the day of the incident,

McKinney and Ayers invited their friend, Oajuntae Dominique Johnson, and Ayers’ boyfriend,

Chase Jermaine Neal, to hang out in McKinney’s room. The party continued late into the night.

            Johnson, Ayers, and Neal testified that Perry (1) had a history of violence fueled by

intoxication, (2) was intoxicated that night, and (3) kept coming into McKinney’s room in an

attempt to include himself in their conversation. 2 According to Johnson, McKinney locked the




2
    Johnson and Neal testified that Perry was in possession of pills of some kind.
                                                             4
door to her room because Perry was repeatedly asking the group for crack and because Johnson

and McKinney were aware of Perry’s propensity for violence when intoxicated.

       By Johnson’s account, Perry returned five minutes after the door was locked, became

angry that McKinney had locked the door, and yelled, “Bitch, open the door; bitch, open the

door.” Johnson, Ayers, Neal, and McKinney testified that Perry, who was holding a knife,

kicked down the door after McKinney failed to open it. The witnesses’ accounts of how Perry

was holding the knife differed. According to Johnson, Perry advanced toward McKinney with a

knife, “like he was fixing to stab [McKinney] with it,” and said, “Bitch, I’m fixing to stab you.”

Neal demonstrated how Perry held the knife, and the State described the demonstration as “not

down but kind of maybe at his waist.” Ayers initially said she could not recall how Perry held

the knife, but stated during cross-examination that the knife was by Perry’s side. She was unsure

of how Perry was holding the knife because her attention was diverted when Perry and

McKinney began fighting.

       Johnson and Neal testified that McKinney grabbed Perry’s hand and wrestled for the

knife while Perry was punching her in the ribs.       Ayers and Neal testified that Perry and

McKinney were fighting each other and that Perry was punching McKinney forcefully.

McKinney succeeded in getting the knife away from Perry. Perry next put McKinney in a

headlock, and the fight continued. Ayers could not describe where the blows landed because

“[t]hey were punching each other so many times.”




                                                5
         Neal testified that he broke up the fight, that Johnson picked up the house telephone to

call the police, and that Perry hit Johnson in her face, causing her to hang up the telephone. 3

Johnson then ran outside to call the police from her cell phone. Officer Nikki Jean Williams

with the Longview Police Department testified that she pulled up at the house to find “a white

male walking away from the house and a black female pointing and saying, ‘That’s him, that’s

him.” Johnson testified that she told the responding police officer what happened, pointed to

Perry as a suspect, and watched as Perry was arrested.

         Williams knew that a knife had been involved in the incident and restrained Perry for her

safety. According to Williams, Perry was intoxicated and agitated. After handing Perry over to

another officer, Williams began taking the witnesses’ statements.                        Williams testified that

McKinney was shaking, upset, and “was almost at one point hysterical.” While in this state of

excitement, McKinney told Williams that Perry kicked down the door, came at her with a knife,

and hit her approximately eight times in the head.

         At trial, McKinney told a different story than the one recalled by her friends. During a

jailhouse call, McKinney told Perry that she would try to help him with her testimony in any way

that she could. McKinney kept her promise by attempting to testify in Perry’s favor and stating,

“I don’t want my uncle [d]oing 25 to life.” She claimed that her grandmother did not approve of

Neal and that Perry broke the door to her room in an effort to force Neal to leave the house.

McKinney claimed that Perry did not attack her and held the knife by his side instead. As



3
 Neal testified that an unnamed friend, who was also at the gathering, left before police arrived because “he couldn’t
be around all that stuff that was going on.”
                                                          6
promised to Perry in the jailhouse conversation, McKinney testified that Perry could have used

the knife to open the door.

        Although McKinney denied feeling threatened with the knife, she testified that she

grabbed Perry’s hand that was holding the knife, that Perry had her in a headlock, that they

struggled, and that a hole in the wall resulted from their wrestling. The State asked why

McKinney grabbed Perry’s hand if she did not feel threatened and if Perry had not advanced

toward her or any of her friends, and McKinney simply responded, “I don’t know.” McKinney

also could not remember whether Perry was hitting her during the struggle and claimed that the

incident affected her only emotionally, not physically. 4

        Contradicting McKinney’s testimony, Johnson testified that she saw scratches on

McKinney’s face, a little knot on the back of her head, and that McKinney told her that she was

in pain. Johnson believed that Perry’s blows would have resulted in pain. Williams also testified

that McKinney claimed to be in pain from the attack. According to Williams, “there was a slight

red mark on [McKinney’s] face,” and McKinney “said [that,] during the course of the assault[,]

her lip got busted.” Williams photographed McKinney’s face after the attack. The photographs

were displayed for the jury, but Williams testified that she could not see any scratch on

McKinney’s face due to her severe acne and that it did not appear that her lip was swollen

although injury to the lip was visible. McKinney testified that the injury to her lip could have

been a fever blister.


4
 McKinney testified that, although Perry had not done anything wrong, he packed his backpack and was about to
leave when the police arrived.

                                                     7
        Citing to McKinney’s testimony that she was not hurt, Perry argues that the evidence was

insufficient to establish family violence because the State failed to prove that bodily injury was

caused. 5 Perry also argues that Johnson’s testimony supported McKinney’s claim. Johnson

testified that, although Perry hit her while she was calling the police, the blow did not hurt her.

        However, Johnson also testified that she would have been in physical pain if she had

sustained the blows McKinney suffered during the fight. Several witnesses testified to, and

photographic evidence suggested, facts that supported findings that McKinney experienced pain.

        The jury was well aware of McKinney’s promises to Perry to testify in his favor.

Reconciliation of evidentiary conflicts is solely a function of the trier of fact. Pierson v. State,

398 S.W.3d 406, 421 (Tex. App.—Texarkana 2013), aff’d, 426 S.W.3d 763 (Tex. Crim. App.

2014); Mosley v. State, 983 S.W.2d 249, 254 (Tex. Crim. App. 1998). As the judge of witness

credibility, the jury was free to reject McKinney’s testimony and believe Johnson’s account.

Viewing all of the evidence in a light most favorable to the verdict, we find that the evidence was

legally sufficient to prove that Perry, who was previously convicted of assault family violence,

intentionally, knowingly, or recklessly caused bodily injury to McKinney, a family household

member.

        Perry advances two arguments with respect to the aggravated assault count. First, Perry

argues that the evidence was insufficient to establish that he threatened McKinney with

imminent bodily injury because McKinney claimed that she was not threatened by the knife and

5
 Perry’s prior conviction for family violence was admitted at trial. Perry admits that McKinney was a member of
his household and that he was previously convicted of assaulting a family member. See TEX. PENAL CODE ANN.
§ 22.01(b)(2); TEX. FAM. CODE ANN. § 71.005.

                                                      8
some evidence showed that he did not hold the blade in her direction. Second, Perry argues that

the evidence did not establish that the knife was a deadly weapon.

        Although all of the witnesses testified that Perry was angry and came through the door

with a knife, witness testimony on the position of the knife in Perry’s hands varied. Ayers, who

initially claimed to be distracted and unsure of how Perry held the knife, testified during cross-

examination that the knife was at Perry’s side. Neal’s demonstration to the jury indicated that

Perry held the knife “not down but kind of maybe at his waist.” However, Johnson testified that

Perry advanced toward McKinney with a knife, “like he was fixing to stab [McKinney] with it,”

and said, “Bitch, I’m fixing to stab you.” The evidence, including McKinney’s testimony,

established that McKinney grabbed the hand in which Perry was holding the knife and held it up

during the fight until Perry eventually dropped the knife.

        A steak knife was admitted for demonstrative purposes after witnesses testified that the

knife was similar to the one used by Perry during the incident. William Jennings, with the Gregg

County Sheriff’s Office, testified that a knife is capable of causing death or serious bodily injury

and was considered a deadly weapon. 6 Because a knife is not a deadly weapon per se, the State

was required to prove that the knife, in the manner of its use or intended use, was capable of

causing death or serious bodily injury. See Blanson v. State, 107 S.W.3d 103, 105 (Tex. App.—

Texarkana 2003, no pet.); Jackson v. State, 913 S.W.2d 695, 697 (Tex. App.—Texarkana 1995,

no pet.). To meet this burden, the State was required neither to introduce the knife nor to show

that the knife actually inflicted injury. Jackson, 913 S.W.2d at 698. Instead, the jury was free to

6
 The record does not clarify whether Jennings was shown the demonstrative knife. It appears that Jennings
generally testified that a knife is a deadly weapon.
                                                   9
consider the facts of the case, including Perry’s words, in deciding whether the knife was a

deadly weapon.

       There was a consensus among the witnesses at trial that Perry possessed a propensity for

violence when intoxicated. Unable to control himself in his intoxicated state, Perry kicked down

the door to McKinney’s room simply because he had been locked out. Photographs depicting the

extensive damage to the door were shown to the jury. Despite McKinney’s testimony, the

damage to the door suggests that Perry did not wield the knife simply to open the lock on the

door. Johnson testified that Perry advanced toward McKinney with the knife after declaring that

he would stab her. McKinney claimed at trial that she was not threatened with the knife. Yet,

she felt compelled to grab Perry’s hand in an attempt to prevent being injured by the knife, and

Williams testified that McKinney “was almost at one point hysterical.”

       The evidence of Perry’s declaration of his intention to stab McKinney with the steak

knife demonstrated that the knife, in the manner of its use or intended use, was capable of

causing death or serious bodily injury.      Therefore, viewing the evidence in the light most

favorable to the verdict, we find the evidence legally sufficient to support the jury’s

determination that Perry intentionally or knowingly threatened McKinney with imminent bodily

injury and exhibited a deadly weapon during the assault.

       Because we find the evidence legally sufficient to establish the jury’s findings on both

counts of the State’s indictment, we overrule this point of error.




                                                 10
2.     Perry Was Not Subjected to Double Jeopardy with the Two Charges

       The Double Jeopardy Clauses of the Fifth Amendment to the United States Constitution

and Article I, Section 14 of the Texas Constitution protect individuals from being tried and/or

punished twice for the same offense. U.S. CONST. amend. V, TEX. CONST. art. I, § 14; Albernaz

v. United States, 450 U.S. 333, 343 (1981); Illinois v. Vitale, 447 U.S. 410, 415 (1980); Stephens

v. State, 806 S.W.2d 812, 814–15 (Tex. Crim. App. 1990). The double jeopardy guarantee

against multiple punishments for the same offense is designed, in part, to prevent a sentencing

court from prescribing greater punishment than the Legislature intended. McCrary v. State, 327
S.W.3d 165, 171–72 (Tex. App.—Texarkana 2010, no pet.) (citing Missouri v. Hunter, 459 U.S.
359, 366 (1983); Ex parte Kopecky, 821 S.W.2d 957, 959 (Tex. Crim. App. 1992)). The

prohibition against double jeopardy is also designed to protect an accused individual from the

“embarrassment, expense and ordeal” of multiple trials for the same offense, “compelling him to

live in a continuing state of anxiety and insecurity, as well as enhancing the possibility that[,]

even though innocent[,] he may be found guilty.” Green v. United States, 355 U.S. 184, 187–88

(1957). Conversely, “[a]n accused may be punished for two offenses that would be regarded as

the same offense if the Legislature has manifested its intention that he should be.” McCrary, 327
S.W.3d at 172 (citing Littrell v. State, 271 S.W.3d 273, 276 (Tex. Crim. App. 2008)).

       “The ‘same elements’ test first articulated by the United States Supreme Court in

Blockburger v. United States is used to determine if two convictions constitute ‘multiple

punishment’ under the Double Jeopardy Clause.” Langs v. State, 183 S.W.3d 680, 685 (Tex.

Crim. App. 2006) (citing Blockburger v. United States, 284 U.S. 299, 304 (1932)).           “The

                                               11
applicable rule is that where the same act or transaction constitutes a violation of two distinct

statutory provisions[,] the test to be applied to determine whether there are two offenses or only

one[] is whether each provision requires proof of a fact which the other does not.” 7 Id.

        Thus, when the same conduct violates more than one distinct penal statute and each

statute requires proof of a fact that the other does not, it is presumed that the two offenses are not

the same and that the Legislature intended to authorize multiple punishments. McCrary, 327
S.W.3d at 172 (citing Hunter, 459 U.S. at 366; Blockburger, 284 U.S. at 304); see Phillips v.

State, 787 S.W.2d 391, 394 (Tex. Crim. App. 1990). But, “if all the elements of one statutory

offense are contained within the other, it is presumed that the two offenses are the same and that

the Legislature did not intend to authorize punishment for both.” McCrary, 327 S.W.3d at 172

(citing Whalen v. United States, 445 U.S. 684, 693–94 (1980)).

        Here, Perry’s convictions arose from the same conduct, and the State alleged that the

same conduct violated two distinct penal statutes.                  Thus, we must examine whether the

Legislature intended to authorize multiple punishments for the offenses alleged in the State’s

indictment based on the language of the indictment. Garfias, 424 S.W.3d at 61. Count I of the

State’s indictment alleged that Perry, who had previously been convicted of assaulting a family

member, again committed the offense of assault family violence by hitting and intentionally,

knowingly, or recklessly causing bodily injury to household member McKinney. Count II of the

indictment alleged that Perry intentionally or knowingly threatened McKinney with imminent
7
 A multiple-punishments claim can arise either in “the lesser-included offense context, in which the same conduct is
punished twice; once for the basic conduct, and a second time for that same conduct plus more (for example,
attempted assault of Y and assault of Y; assault of X and aggravated assault of X)” or “when the same conduct is
punished under two distinct statutes where the Legislature only intended for the conduct to be punished once.”
Langs, 183 S.W.3d at 685; Garfias v. State, 424 S.W.3d 54, 58 (Tex. Crim. App. 2014).
                                                        12
bodily injury by holding the blade of a knife—a deadly weapon—in her direction. Perry argues

that his convictions for assault family violence with a prior conviction and aggravated assault

with a deadly weapon subjected him to multiple punishments for the same offense.

       Under count I, the State was required to prove (1) that Perry intentionally, knowingly, or

recklessly, (2) caused bodily injury to McKinney, (3) that McKinney was a member of Perry’s

household, and (4) that Perry was previously convicted of assaulting a family member. See TEX.

PENAL CODE ANN. § 22.01(a)(1), (b)(2); TEX. FAM. CODE ANN. § 71.005. Under count II, the

State was required to prove that Perry (1) intentionally, knowingly, or recklessly, (2) threatened

McKinney with imminent bodily injury and (3) used or exhibited a deadly weapon during the

commission of the assault. See TEX. PENAL CODE ANN. §§ 22.01(a)(2), 22.02(a)(2). Whereas

count I required proof that injury was caused and that Perry was previously convicted of

assaulting a family member, count II did not require such proof. Whereas count II required proof

that Perry used or exhibited a deadly weapon in threatening McKinney with imminent bodily

injury, count I did not require a deadly-weapon finding and instead required proof that injury was

caused, not merely that it was threatened. Because each count required proof of facts that the

other did not, we presume that the two offenses are not the same and that the Legislature

intended to authorize punishments under both. See McCrary, 327 S.W.3d at 172; Phillips, 787
S.W.2d at 394.

       While the Blockburger test establishes a presumption, it is only the starting point of our

double-jeopardy analysis. Garfias, 424 S.W.3d at 58. We must consider

       whether [the] offenses are in the same statutory section; whether the offenses are
       phrased in the alternative; whether the offenses are named similarly; whether the
                                               13
        offenses have common punishment ranges; whether the offenses have a common
        focus; whether the common focus tends to indicate a single instance of conduct;
        whether the elements that differ between the two offenses can be considered the
        same under an imputed theory of liability that would result in the offenses being
        considered the same under Blockburger; and whether there is legislative history
        containing an articulation of an intent to treat the offenses as the same or different
        for double-jeopardy purposes.

Id. at 59 (citing Bigon v. State, 252 S.W.3d 360, 370 (Tex. Crim. App. 2008); Ervin v. State, 991
S.W.2d 804, 814 (Tex. Crim. App. 1999)). We also look to the allowable unit of prosecution

under the statutes. See id. (“One other factor reviewing courts should consider when making an

‘elements’ analysis is the determination of the allowable unit of prosecution for the offenses in

question. Although such a determination is a necessary step when a multiple-punishments claim

deals with two offenses from the same statutory section, we have stated that, even in an

‘elements’ analysis, such a determination can be indicative of legislative intent.”).

        Here, the State’s alleged offenses are contained within separate statutory sections. As

alleged, 8 (1) the offenses are not phrased in the alternative, (2) assault family violence and

aggravated assault with a deadly weapon, although both assaultive offenses, are not named

similarly, (3) assault family violence is a third degree felony, whereas aggravated assault is a

second degree felony, (4) the focus or gravamen of the family violence count was on the actual

harm inflicted to a victim in the same household, whereas the aggravated assault offense count

focused on threatening conduct with a deadly weapon, and (5) the unique elements of count I

requiring bodily injury and a prior conviction of family violence cannot be considered the same

as the unique elements of count II requiring threat with a deadly weapon. See TEX. PENAL CODE

8
 “What the State could have charged . . . does not factor into a reviewing court’s determination, and cannot serve as
the basis of a double-jeopardy violation.” Garfias, 424 S.W.3d at 62.
                                                        14
ANN. §§ 22.01(a), (b); 22.02(a), (b); Garfias, 424 S.W.3d at 60. In the absence of express

legislative intent, the focus or gravamen of an offense best describes the allowable unit of

prosecution. Garfias, 424 S.W.3d at 61. As in Garfias, because the focus or gravamen of the

alleged offenses differs, we find that the unit-of-prosecution determination indicates that the

Legislature intended to allow Perry’s multiple punishments. See id.

       Where, as here, “the Legislature specifically authorizes multiple punishments under two

statutes, even if those two statutes proscribe the same conduct, ‘a court’s task of statutory

construction is at an end[,] and the prosecutor may seek and the trial court or jury may impose

cumulative punishment under such statutes in a single trial.’” McCrary, 237 S.W.3d at 172

(quoting Hunter, 459 U.S. at 368–69). We find that Perry was not subjected to double jeopardy

prosecutions for, convictions of, or punishments for assault family violence with a prior

conviction for family violence and aggravated assault with a deadly weapon. See Childress v.

State, 285 S.W.3d 544, 549–550 (Tex. App.—Waco 2009, pet. ref’d) (concluding that the

Legislature intended to treat dating violence assault and aggravated assault as separate offenses).

Consequently, we overrule this point of error.

3.     Perry Was Not Entitled to any Lesser-Included-Offense Instruction

       Our review of alleged jury-charge error involves a two-step process. Abdnor v. State,

871 S.W.2d 726, 731 (Tex. Crim. App. 1994); see Sakil v. State, 287 S.W.3d 23, 25–26 (Tex.

Crim. App. 2009); Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). Initially, we

determine whether an error occurred, and then “determine whether sufficient harm resulted from

the error to require reversal.” Abdnor, 871 S.W.2d at 731–32; Almanza v. State, 686 S.W.2d
15
157, 171 (Tex. Crim. App. 1984) (op. on reh’g), reaff’d by Middleton v. State, 125 S.W.3d 450,

453 (Tex. Crim. App. 2003).

       The assault statute sets out three separate and distinct assaultive crimes: bodily-injury

assault, assault by threat, and offensive-contact assault.         See TEX. PENAL CODE ANN.

§ 22.01(a)(1)–(3); Landrian v. State, 268 S.W.3d 532, 536, 540 (Tex. Crim. App. 2008). During

the charge conference, Perry asked that the court include, as lesser-included offenses, assault by

threat and offensive-contact assault. See TEX. PENAL CODE ANN. § 22.01(a)(2)–(3). Perry

argues that the trial court’s failure to include these lesser-included offenses was erroneous.

       Before being required to submit a lesser-included charge, the court must conclude (1) the

requested charge is for a lesser-included offense of the charged offense and (2) there is some

evidence that, if the defendant is guilty, he or she is guilty only of the lesser offense. Guzman v.

State, 188 S.W.3d 185, 188 (Tex. Crim. App. 2006) (citing Hayward v. State, 158 S.W.3d 476,

478 (Tex. Crim. App. 2005); Campbell v. State, 149 S.W.3d 149, 153 (Tex. Crim. App. 2004)).

       An offense is a lesser-included offense if:

              (1)      it is established by proof of the same or less than all the facts
       required to establish the commission of the offense charged;

               (2)     it differs from the offense charged only in the respect that a less
       serious injury or risk of injury to the same person, property, or public interest
       suffices to establish its commission;

              (3)    it differs from the offense charged only in the respect that a less
       culpable mental state suffices to establish its commission; or

              (4)     it consists of an attempt to commit the offense charged or an
       otherwise included offense.

TEX. CODE CRIM. PROC. ANN. art. 37.09 (West 2006).
                                                 16
         Count I of the indictment alleged that Perry caused McKinney bodily injury by hitting her

with his hand, that McKinney was a member of the household, and that, previously, Perry had

been convicted of family violence. 9 As submitted to the jury, count II alleged assault by threat,

plus the use or exhibition of a deadly weapon. “[T]he pleadings approach is the sole test for

determining in the first step whether a party may be entitled to a lesser-included-offense

instruction.” Hall v. State, 225 S.W.3d 524, 535 (Tex. Crim. App. 2007). Thus, the first step

involves a question of law that does not depend on the evidence to be produced at trial. Id. at

535–36. We look to the allegations in the indictment to ascertain whether Perry was entitled to

the requested lesser-included offenses.

         Perry requested submission of offensive-contact assault as a lesser-included offense. See

TEX. PENAL CODE ANN. § 22.01(a)(3). Offensive-contact assault requires a finding that a person

“intentionally or knowingly caused physical contact with another when the person knows or

should reasonably believe that the other will regard the contact as offensive or provocative.”

TEX. PENAL CODE ANN. § 22.01(a)(3). In proving either under count I that Perry hit and caused

bodily injury to McKinney, or under count II that Perry threatened bodily injury with a deadly

weapon, the State was not required to prove that Perry knew or should have reasonably believed

that McKinney would regard the action as offensive or provocative. See McKithan v. State, 324
S.W.3d 582, 591 (Tex. Crim. App. 2010). Therefore, offensive-contact assault would not be

established by proof of the same or less than all the facts required to establish the commission of
9
 Only a bodily-injury assault can be elevated from a misdemeanor to a third degree felony on a finding that the
assault was committed by a household member and that the defendant was previously convicted of assault family
violence. See TEX. PENAL CODE ANN. § 22.01(b)(2). Thus, the goal in requesting assault by threat and offensive-
contact assault charges was to allow the jury to make a determination that, if Perry was guilty, he was guilty only of
a misdemeanor.
                                                         17
the offense charged. Id. (concluding that offensive-contact assault was not a lesser-included

offense of bodily-injury assault).    Accordingly, offensive-contact assault was not a lesser-

included offense of the charged offenses, and the trial court was not required to submit an

offensive-contact assault charge.     See id. (interpretation that offensive-contact assault was

lesser-included offense of bodily-injury assault would undermine Legislature’s intent to place

three distinct criminal offenses in Section 22.01(a)).

       Next, we address whether assault by threat is a lesser-included offense of the charged

offenses. For guidance, we look to Hall and McKithan. In Hall, the Texas Court of Criminal

Appeals found that aggravated assault by threat was not a lesser-included offense of murder

because murder required an act that caused death, while the aggravated assault required evidence

of a threat of imminent bodily injury to another. Hall, 225 S.W.3d at 536. As stated by

McKithan, “Hall, therefore, decided that shooting and killing a person with a gun is not, in a

step-one lesser-included-offense analysis, functionally equivalent to threatening that person with

imminent bodily injury by displaying a gun.” McKithan, 432 S.W.3d at 593 n.26. The State was

not required to prove, in Hall, that imminent bodily injury was threatened even though the

State’s evidence may have shown assault by threat. Id. By analogy, assault by threat required

proof that Perry threatened McKinney with imminent bodily injury, whereas assault causing

bodily injury does not have elements of either a “threat” or “imminent bodily injury.” Therefore,




                                                 18
assault by threat was not a lesser included charge under count I, since it required proof of more

facts, not the same or fewer. 10

        Unquestionably, however, assault by threat is a lesser-included offense of the State’s

aggravated assault charge under count II. The key distinction between assault by threat, as

requested by Perry, and aggravated assault by threat, as charged, is that an aggravated assault

charge requires the State to establish that Perry used a deadly weapon during the commission of

the assault, whereas a charge of simple assault by threat does not. See TEX. PENAL CODE

§§ 22.01(a)(2), 22.02(a)(2). Therefore, we move to step two of the analysis.

        We determine whether assault by threat is a valid rational alternative to the charged

aggravated assault offense by determining whether the evidence could allow a jury to rationally

conclude that, if Perry was guilty at all under count II, Perry was guilty only of assault by threat.

Wesbrook v. State, 29 S.W.3d 103, 113 (Tex. Crim. App. 2000). “[I]n determining whether the

second prong has been met, it is not enough that the jury may disbelieve crucial evidence

pertaining to the greater offense, but rather, there must be some evidence directly germane to the

lesser-included offense for the finder of fact to consider before an instruction on a lesser-

included offense is warranted.” Hampton v. State, 109 S.W.3d 437, 441 (Tex. Crim. App. 2003).

        Here, there must be some evidence suggesting that Perry did not use or exhibit a deadly

weapon in the commission of the assault. Every witness present during the incident testified that

Perry was holding a steak knife when he kicked down McKinney’s door. While some witnesses

10
 We previously ruled on this issue in Moore v. State, No. 06-08-00070-CR, 2008 WL 4613843, at *2 (Tex. App.—
Texarkana Oct. 20, 2008, no pet.) (mem. op., not designated for publication). Although this unpublished case has no
precedential value, we may take guidance from it “as an aid in developing reasoning that may be employed.”
Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).
                                                        19
testified that Perry held the knife to his side after his entry, each witness confirmed that Perry

continued to wield the knife during a portion of the altercation with McKinney and that

McKinney grabbed the hand in which Perry was holding the knife, presumably to protect herself

from injury. 11 Therefore, there was no evidence from which a rational jury could find that Perry

did not use or exhibit a deadly weapon during the commission of the assault. Accordingly, the

trial court was not required to submit a charge on simple assault by threat to the jury.

        There was no error in the denial of Perry’s requested assault by threat and offensive-

contact assault jury charge submissions.

4.      Evidence of Perry’s Prior Offense of Family Violence Was Admissible

        Perry argues the trial court erred in admitting, during the guilt/innocence phase, a

judgment demonstrating that he was previously convicted for family violence. At trial, Perry

objected to the introduction of this previous judgment on the ground that it eviscerated his

presumption of innocence. Perry also stipulated that he had committed the prior offense in an

effort to remove the State’s need for the prior conviction. After the State argued that the prior

conviction was an element of the offense, the trial court overruled Perry’s objection and admitted

the judgment of conviction for family violence.

        A trial court’s decision to admit or exclude evidence is reviewed only for abuse of

discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court does

not abuse its discretion if the decision to exclude evidence is within the “zone of reasonable

disagreement.” Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on

11
  We have already determined that a steak knife, when wielded during an altercation, is, in the manner of its use or
intended use, capable of causing death or serious bodily injury.
                                                        20
reh’g); Marsh v. State, 343 S.W.3d 475, 478 (Tex. App.—Texarkana 2011, pet. ref’d). So long

as decisions fall within that zone, we may not substitute our own decision for that of the trial

court. Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003).

       On appeal, Perry argues that the trial court erred in admitting the judgment because the

prior conviction was not an element of the offense. Perry is incorrect. There are two principal

ways in which a prior offense can be used by the State, either as a sentence enhancement during

the punishment phase of trial or as a so-called “jurisdictional enhancement” that raises the degree

of the offense. See, e.g., Harris v. State, 204 S.W.3d 19, 24 (Tex. App.—Houston [14th Dist.]

2006, pet. ref’d). This prior offense fulfilled the latter role, as a jurisdictional enhancement.

Perry’s previous conviction for assault family violence raised the level of his assault against

McKinney from a class A misdemeanor to a third degree felony. See TEX. PENAL CODE ANN.

§ 22.01(b)(2). Because the prior conviction raised the level of the offense, it was a jurisdictional

element of the offense that required a finding from the jury. See Luna v. State, 402 S.W.3d 849,

850 (Tex. App.—Amarillo 2013, no pet.); Sheppard v. State, 5 S.W.3d 338, 339–40 (Tex.

App.—Texarkana 1999, no pet.) (citing Gant v. State, 606 S.W.2d 867, 871 n.9 (Tex. Crim. App.

1980)). Thus, no abuse of discretion in admitting the conviction has been shown.




                                                21
5.       Perry Was Not Entitled to a Mistrial Based on the State’s Opening Statement Mentioning
         His Prior Family Violence Conviction

         During opening statement, the State told the jury, “We’re also going to prove to you that

he has a prior conviction. And during that I think that you’re going to hear that the prior was

against his sister.” The trial court sustained Perry’s generic objection to the statement. The court

further instructed, “Ladies and gentlemen, the prior is only for jurisdictional purposes only, and

you won’t allow that to affect your decision other than to establish that there was a prior

conviction if there was one.” Perry, who failed to state the legal basis of his objection, then

moved for a mistrial, which the court denied.

         On appeal, Perry argues that the trial court erroneously denied his motion for mistrial. A

trial court’s ruling denying a motion for mistrial is reviewed for an abuse of discretion. Duke v.

State, 365 S.W.3d 722, 727 n.9 (Tex. App.—Texarkana 2012, pet. ref’d) (citing Ocon v. State,

284 S.W.3d 880, 884 (Tex. Crim. App. 2009)). Perry’s argument is based on the erroneous

belief that the prior conviction was not admissible during guilt/innocence. Because, as explained

above, the prior conviction was admissible during guilt/innocence, the trial court did not err in

overruling Perry’s motion for mistrial. 12




12
  Perry stipulated to the existence of the prior conviction for family violence. Perry complains, for the first time on
appeal, that the State referenced the victim of the prior conviction. There are several methods to proving prior
convictions, including introducing testimony of the facts and circumstances of the prior conviction, which can
include the name of the victim. See Beck v. State, 719 S.W.2d 205, 209 (Tex. Crim. App. 1986).

                                                         22
6.       Admitting McKinney’s Accusatory Statement Through Another Witness Was Not Error

         Over Perry’s hearsay objection, the State was allowed to elicit testimony from Officer

Williams that, on the scene in the immediate aftermath of the incident, McKinney told Williams

that Perry had kicked the door down, had come at McKinney with a knife, had held a knife at

her, had hit McKinney about eight times in the head, and had thus caused McKinney to feel pain

on the side and back of her head. Williams testified that McKinney was shaking, crying, and

“almost at one point hysterical.” The State argued that McKinney’s statements to Williams,

made in this state of excitement, were admissible based on the excited-utterance exception to the

hearsay rule. 13 Perry now complains that the court’s ruling was in error.

         “The admissibility of an out-of-court statement under the exceptions to the general

hearsay exclusion rule is within the trial court’s discretion.” 14 Zuliani v. State, 97 S.W.3d 589,

595 (Tex. Crim. App. 2003). A reviewing court should not reverse unless a clear abuse of

discretion is shown. Id.

         An excited utterance is a “statement relating to a startling event or condition made while

the declarant was under the stress of excitement caused by the event or condition.” TEX. R.

EVID. 803(2); see Zuliani, 97 S.W.2d at 595; Salazar v. State, 38 S.W.3d 141, 154 (Tex. Crim.

App. 2001). The basis for the excited-utterance exception is “a psychological one, namely, the

fact that when a man is in the instant grip of violent emotion, excitement or pain, he ordinarily


13
  The State also argued that Williams’ recollection of McKinney’s statements to her impeached McKinney’s
testimony that she was not in any physical pain and did not feel threatened by Perry.
14
  “‘Hearsay’ is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in
evidence to prove the truth of the matter asserted.” TEX. R. EVID. 801(d). For hearsay to be admissible, it must fit
into an exception provided by a statute or the Texas Rules of Evidence. TEX. R. EVID. 802.
                                                         23
loses the capacity for reflection necessary to the fabrication of a falsehood and the ‘truth will

come out.’” Zuliani, 97 S.W.3d at 595 (quoting Evans v. State, 480 S.W.2d 387, 389 (Tex.

Crim. App. 1972) (emphasis added)).

       On appeal, Perry argues that McKinney’s statements were not excited utterances because

McKinney had an opportunity for calm reflection while she waited for police to arrive. He adds

that McKinney first had the opportunity to talk to Johnson and that, while McKinney could be

heard in the background of the 9-1-1 call, it did not appear that she was upset or hysterical.

       The critical determination when deciding whether to apply the excited-utterance

exception is “whether the declarant was still dominated by the emotions, excitement, fear, or

pain of the event” or condition at the time of the statement. Id. at 596. If the statement was

made “under such circumstances as would reasonably show that it resulted from impulse rather

than reason and reflection,” abuse of discretion in admitting the statement cannot be shown. Id.

       Despite Perry’s assertions that McKinney had the opportunity to calm down, the evidence

showed that she had not. As suggested by McKinney’s shaking, crying, and declarations of pain

to Williams and Johnson, the attack was a startling event. Perry was still on the premises when

Williams arrived. Williams, who interviewed McKinney shortly after the 9-1-1 call was made,

testified that McKinney was in an excited state during the interview. McKinney herself stated

that she was “mad and upset that night” when she was speaking to Williams. Based on this

evidence, the trial court found that McKinney was still dominated by the emotions produced by

Perry’s attack.




                                                 24
       Because the trial court’s decision to admit McKinney’s statements to Williams under the

excited-utterance exception to the hearsay rule is supported by the record, no abuse of discretion

has been shown. See Marsh, 343 S.W.3d at 478 (quoting Montgomery, 810 S.W.2d at 391). We

overrule Perry’s complaint on this point.

7.     No Error Was Preserved Regarding the Claimed Breach of Agreement Regarding the
       Knife

       Perry also argues that the State committed prosecutorial misconduct when it introduced a

knife to be used for demonstrative purposes because, in doing so, it violated an agreement

regarding the suppression of the knife. Because the parties’ agreement was allegedly violated,

Perry argues that the trial court erred in admitting the demonstrative knife. Our review of the

record reveals that Perry has failed to preserve these points.

       Perry filed a generalized motion to suppress any evidence obtained during an illegal

search or seizure.    That motion was never heard or ruled on by the court.           The record

memorializes the events and alleged agreements as follows:

               [The State]: Okay. We . . . were scheduled for a Motion to Suppress
       yesterday. It did not go through. I didn’t know if we want to put something on
       the record.

               THE COURT:              Y’all have an agreement on that?

              [Defense counsel]: We do, Your Honor. Since it’s my motion I don’t
       mind stating what I understand the agreement to be. We had a Motion to
       Suppress evidence that was scheduled for hearing yesterday afternoon at
       3 o’clock. Specifically, . . . what the Motion to Suppress involved, there was an
       immediate detention of the defendant by the officer when she arrived at the scene
       that we’re going to hear the evidence about today . . . .
              At some point a backpack that allegedly the defendant had was searched
       and there was a steak knife that was found in the backpack. And it was taken into
       evidence and there was some indication that that potentially could have been used
                                                 25
       as evidence in this case. And our basis for the Motion to Suppress was we feel
       like it was inappropriately seized and the backpack was inappropriately
       searched. . . . After we selected the jury on Monday, January -- February 25th,
       [the State] called me on my cell phone as I was headed home and [it] indicated
       that they didn’t want to agree to the Motion to Suppress. However, they would
       agree not to ask about the knife. They would also -- and I assume the search of
       the backpack, that was the only thing that was found. And they would not try to
       introduce the steak knife at trial or refer to it in any way. In return they asked that
       I not say anything in argument or ask the police officer about, “Well, did you find
       a knife,” or argue to the jury, “Where is the knife?”

               And I agreed to that. I agree to it still. I visited with Mr. Perry about, that
       yesterday, and he’s fine with that. Obviously, we can still ask questions about
       whatever weapon the witnesses described and make appropriate arguments about
       that, but I certainly have no problem with upholding the agreement that we made.

               ....

               [The State]: That’s correct, Your Honor. We are agreeing not to, with
       the police officer, go into the search of the backpack or the fact that the knife was
       found in the backpack. We will go into questions in regards to the knife with the
       witnesses. And also just for -- before we get into it, we do have a knife that we
       plan on using for demonstrative purposes only, asking the witnesses if it appears
       to be similar to the knife that they saw that particular night.

       Perry argues that the State committed prosecutorial misconduct when it “blatantly

undid the agreement with counsel on important discovery and . . . was less than candid

with the trial court in [its] reasons for doing so.” Perry’s point of error does not complain

of any action by the trial court. This is because Perry did not raise and did not secure a

ruling on this ground of alleged prosecutorial misconduct. To preserve a complaint for

appellate review, the complaining party must make a specific objection and obtain a

ruling on the objection. Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002); see




                                                 26
TEX. R. APP. P. 33.1(a). Because Perry did not present his complaints to the trial court,

the issue of prosecutorial misconduct is not preserved for our review. 15

         Perry did, however, complain of the use of the demonstrative knife. Once Perry

was informed of the State’s intent to use the demonstrative knife, the following

discussion occurred, indicating Perry’s objection: 16

                  [Defense counsel]:         I don’t know that I’ve seen that knife.

                  [The State]:      You haven’t.

                           ....

                 [Defense counsel]: If I may add, this is the first time I’ve seen this
         particular knife. I don’t know where that knife came from. I wonder if that can
         be placed on the record?

                 THE COURT:                  That’s not a piece of evidence found in connection
         with this case?

                  [The State]: No. Although it is -- I can tell the Court that it’s exact --
         similar except it’s missing one little silver piece in the handle. It came from our
         Investigator Hall Reavis’ home. He looked at the one and said he had one just
         like it. He brought it yesterday from home. We plan on using it.

                 Your Honor, I’ve already spoke to the witnesses telling them not to
         mention anything about the search of the backpack if they even did know. I spoke
         to the officer. But I have shown them this and asked them if it looked similar to --
         similar in size, shape and color to the one that they saw Mr. Perry had that
         particular night.

15
  In any event, the transcript above demonstrated that the State agreed only to refrain from questioning the arresting
officer about the knife found in the backpack, from offering the actual knife used in the assault, and from
introducing evidence that a knife was found in Perry’s backpack. Perry’s comments indicated agreement that the
parties could question witnesses about the knife for the purposes of describing the knife and how it was used. The
State indicated its intention to use the demonstrative knife and ask whether it was similar to the one used by Perry
during the incident.
16
 The transcript demonstrates that Perry failed to suggest that the State’s intended use of the demonstrative knife
would violate any agreement between the parties.
                                                         27
              THE COURT:             Well, that’s really not part of the agreement. You
       could lodge an objection if you wish to at an appropriate time, correct?

                [Defense counsel]:    And I will, Your Honor. I will do that . . . .

               THE COURT:             I think it’s good to place all that on the record, but it
       is a separate issue.

                [The State]:   Yes. But I just want to let him know before we get into
       trial.

The discussion ended without either an expression of the legal basis of the objection to the

demonstrative knife or a ruling. Then, during Johnson’s direct examination by the State, the

following objections and arguments were presented:

       Q.     . . . Okay. I’m going to show you what’s been marked State’s Exhibit 1 for
       demonstrative purposes. Does this -- even though this is not the one, does this
       appear to be similar in nature that he had when he came in the room?

       A.       Yes, ma’am.

       Q.     And can you hold that and show us how he was holding the knife when he
       came in the room?

       A.       He was holding it like-he was going to stab --

                THE COURT:            Hold on . . . .

               [Defense counsel]: Judge, I’m going to object to this this is the knife --
       this knife was provided just before court this morning. We object that’s improper
       notice of the intended use of that matter. Further, if she’s going to ask her to
       display it to the jury, it’s not even been offered at this point.

               THE COURT:          I’m going to overrule the first part of your
       objection. I think we need to get it offered for demonstrative purposes first if
       we’re going to use it.

              [The State]:     State would offer State’s Exhibit 1 for demonstrative
       purposes only.
                                                 28
                 [Defense counsel]:         We make the same objection.

                 THE COURT:                 Overruled.

After the demonstrative knife was admitted, Ayers, Neal, and McKinney also testified, over

objection, that the demonstrative knife was similar to the knife Perry used during the assault.

        Perry’s objection to the admission of the knife at trial was only that he had not been given

prior notice of its use and that the State was showing the exhibit to the jury even though it had

not been admitted. On appeal, however, Perry argued that the trial court erred in admitting the

demonstrative knife because (1) the ruling had the effect of revoking the parties’ agreement and

(2) the demonstrative knife should not have been used because the original knife was available.

The point of error on appeal must comport with the objection made at trial. See Swain v. State,

181 S.W.3d 359, 367 (Tex. Crim. App. 2005); Wilson, 71 S.W.3d at 349. Because Perry’s

complaints on appeal were not asserted below, they do not comport with his objections at trial,

and nothing is preserved for our review. See Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim.

App. 2009).

        We overrule Perry’s points of error complaining of the State’s use and the trial court’s

admission of the demonstrative knife because he has failed to preserve them. 17




17
  It is noted, however, that this use of the knife is what was explicitly mentioned when the agreement was stated on
the record.
                                                        29
8.        No Error Was Preserved Regarding the Lack of a Jury Instruction Regarding the Knife

          Citing to Miskis v. State, Perry argues that an instruction to the jury limiting the purpose

for which they could consider the demonstrative knife was mandatory. Miskis v. State, 756
S.W.2d 350, 352 (Tex. App.—Houston [14th Dist.] 1988, pet. ref’d). In relevant part, Miskis

stated,

          An object, which is not an exact replica of the original used in the commission of
          a crime, may be admissible if: . . . the jury is instructed that the object is not the
          object used in the commission of the crime, and is to be considered by the jury
          solely as evidence that demonstrates or illustrates what the object used in the
          offense looks like.

Id. In support of the jury instruction requirement, Miskis cited to Simmons v. State, 622 S.W.2d
111, 114 (Tex. Crim. App. 1981). However, our review of Simmons fails to uncover any

announcement that a court is required, sua sponte, to provide a limiting instruction on the use of

demonstrative evidence in the jury charge. See Onwukwe v. State, 186 S.W.3d 81, 85 (Tex.

App.—Houston [1st Dist.] 2005, no pet.).

          Of course, a trial court should give a limiting instruction when requested. Id. But here

none was requested. Because Perry did not ask the trial court to give a limiting instruction, he

cannot now complain of a lack of a jury instruction about the demonstrative knife. See TEX. R.

EVID. 105(a); Onwukwe, 186 S.W.3d at 85; see also TEX. R. APP. P. 33.1(a). We overrule this

point of error.




                                                   30
9.     Perry’s Sentences Were Not Constitutionally Excessive

       Perry argues that the trial court erred in denying his motion for new trial, which argued

that his sentences constituted cruel and unusual punishment because they were disproportional to

the offenses committed. See U.S. CONST. amend. VIII; TEX. CONST. art. 1, § 13.

       The Legislature is vested with the power to define crimes and prescribe penalties. See

Davis v. State, 905 S.W.2d 655, 664 (Tex. App.—Texarkana 1995, pet. ref’d). “Texas courts

have traditionally held that, as long as the punishment assessed is within the range prescribed by

the Legislature in a valid statute, the punishment is not excessive, cruel, or unusual.” Williamson

v. State, 175 S.W.3d 522, 524 (Tex. App.—Texarkana 2005, no pet.) (citing Jordan v. State, 495
S.W.2d 949, 952 (Tex. Crim. App. 1973)). It is undisputed that Perry’s enhanced sentences are

within the allowable range of punishment.            However, “a prohibition against grossly

disproportionate punishment survives under the Eighth Amendment to the United States

Constitution apart from any consideration of whether the punishment assessed is within the range

established by the Legislature.” Id.; see Mullins v. State, 208 S.W.3d 469, 470 (Tex. App.—

Texarkana 2006, no pet.) (citing U.S. CONST. amend. VIII; Solem v. Helm, 463 U.S. 277, 290

(1983); see generally Harmelin v. Michigan, 501 U.S. 957 (1991)).

       The claim of disproportionate sentencing is derivative of the proscription by the Eighth

Amendment of cruel and unusual punishment and “flows from the basic ‘precept of justice that

punishment for crime should be graduated and proportioned’” to both the offender and the

offense. Winchester v. State, 246 S.W.3d 386, 388 (Tex. App.—Amarillo 2008, pet. ref’d)

(quoting Atkins v. Virginia, 536 U.S. 304, 311 (2002)).         The prohibition against grossly

                                                31
disproportionate sentences is applied “only in the ‘exceedingly rare’ and ‘extreme’ case.”

Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Harmelin, 501 U.S. at 1001) (Kennedy, J.,

concurring)).

            To address Perry’s complaint, we first make an initial threshold comparison of the gravity

of the offenses to the severity of the sentences. Mullins, 208 S.W.3d at 470. Then, “only if that

initial comparison create[s] an inference that the sentence was grossly disproportionate to the

offense should there be a consideration of . . . (1) sentences for similar crimes in the same

jurisdiction and (2) sentences for the same crime in other jurisdictions.” Id. (citing McGruder v.

Puckett, 954 F.2d 313, 316 (5th Cir. 1992); Dunn v. State, 997 S.W.2d 885, 892 (Tex. App.—

Waco 1999, pet. ref’d); Lackey v. State, 881 S.W.2d 418, 420–21 (Tex. App.—Dallas 1994, pet.

ref’d)).

            Perry assaulted a household family member and threatened her with a deadly weapon.

Perry was convicted of third and second degree felonies, which were both enhanced by two prior

felony offenses. See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014). Pursuant to Section

12.42(d), Perry was to be punished by imprisonment for life, or for any term of not more than

ninety-nine years or less than twenty-five years. Id. In addition to his prior misdemeanor

conviction for assault family violence, the State presented evidence that Perry had previously

been convicted of (1) six felony offenses, 18 including delivery of marihuana, attempted assault

on a public servant, two counts of unauthorized use of a motor vehicle, possession of a controlled

substance, theft of property in an amount of $1,500.00 or more but less than $20,000.00, and

18
     Three of the six felony offenses were state jail felonies.

                                                                  32
tampering with physical evidence, and (2) seventeen misdemeanor offenses, including assault by

kicking, DWI, evading detention, theft, theft of service, three counts of driving while license

suspended, possession of marihuana, failure to identify, two counts of resisting arrest, four

counts of criminal trespass, and criminal mischief. Perry’s sentence fell in the middle of the

range of imprisonment allowed. Considering the gravity of Perry’s offenses and the record in

this case, which included Perry’s extensive criminal history, we determine that nothing

demonstrates or raises an inference that the sixty-year sentences were grossly disproportionate to

the offenses or that this is an exceedingly rare and extreme case. Accordingly, Perry’s sentences

did not constitute cruel and unusual punishment. 19

10.     No Ineffective Assistance of Counsel Was Shown

        Perry argues that his counsel was ineffective because he (1) failed to pursue Perry’s

motion to suppress the knife based on the State’s agreement, (2) did not request a limiting

instruction with respect to the demonstrative knife, and (3) failed to hire an investigator to reveal

the identity of the unidentified man who witnessed the altercation but left before officers arrived.

        To show ineffective assistance of counsel, a defendant must demonstrate both (1) that his

counsel’s performance fell below an objective standard of reasonableness and (2) that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Imoudu,

284 S.W.3d 866, 869 (Tex. Crim. App. 2009). Failure to make either one of these required

19
  The record also included two Gregg County District Court judgments recording convictions by juries for
aggravated assault with a deadly weapon with enhanced sentences. The defendant in the first case received a
sentence of fifty years’ imprisonment, and the defendant in the second case received a sentence of seventy-five
years’ imprisonment.
                                                      33
showings defeats an ineffectiveness claim. See Williams v. State, 301 S.W.3d 675, 687 (Tex.

Crim. App. 2009); Ex parte Martinez, 195 S.W.3d 713, 730 n.14 (Tex. Crim. App. 2006).

        We begin our analysis with the rule that any allegation of ineffectiveness of counsel must

be firmly founded in the record. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

2005); Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999); Wallace v. State, 75
S.W.3d 576, 589 (Tex. App.—Texarkana 2002), aff’d, 106 S.W.3d 103 (Tex. Crim. App. 2003).

From the record, which does not include an explanation of counsel’s reasoning, Perry bears the

burden of proving by a preponderance of the evidence that counsel was ineffective. 20

Goodspeed, 187 S.W.3d at 392; Thompson, 9 S.W.3d at 813; Cannon v. State, 668 S.W.2d 401,

403 (Tex. Crim. App. 1984). Rarely will a reviewing court be provided a record on direct appeal

that allows for a comprehensive evaluation of the merits of an ineffective assistance of counsel

claim. Thompson, 9 S.W.3d at 813. “In the majority of instances, the record on direct appeal is

simply undeveloped and cannot adequately reflect” the reasoning of trial counsel. Id. at 813–14.

        With respect to the first Strickland prong, there is a strong presumption that counsel’s

conduct fell within the wide range of reasonable professional assistance and that the challenged

action could be considered sound trial strategy. Strickland, 466 U.S. at 689; Ex parte White, 160
S.W.3d 46, 51 (Tex. Crim. App. 2004); Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim. App.

2000). Therefore, we will not second-guess the strategy of Perry’s counsel at trial through

hindsight. Blott v. State, 588 S.W.2d 588, 592 (Tex. Crim. App. 1979); Hall v. State, 161
S.W.3d 142, 152 (Tex. App.—Texarkana 2005, pet. ref’d).

20
  Although the trial court heard Perry’s motion for new trial, Perry presented no complaint or evidence relating to
ineffective assistance.
                                                        34
            From the record, it appears that counsel did, in fact, schedule a hearing on the motion to

suppress. The hearing was cancelled after the State agreed to the motion, which was designed to

suppress the actual knife and the fact that officers found the knife in Perry’s backpack. Thus,

Perry received the relief he requested, and it was perfectly reasonable for counsel to conclude

that no hearing was required in light of the agreement.

            Next, counsel would have been entitled to an instruction about the demonstrative knife

had it been requested. See TEX. R. EVID. 105(a). But the failure of defense counsel to request a

limiting instruction is not, by itself, ineffective assistance. Agbogwe v. State, 414 S.W.3d 820,

832 (Tex. App.—Houston [1st Dist.] 2013, no pet.); Ali v. State, 26 S.W.3d 82, 88 (Tex. App.—

Waco 2000, no pet.). When the knife was offered, and each time the knife was shown to a

witness, the State stated that the demonstrative knife was not the actual knife used. Counsel

could have concluded that the instruction would have been cumulative of the State’s

representations. It was reasonable for counsel to believe that the jury did not have to be further

instructed that the demonstrative knife was not the actual knife and that it was being used for

demonstrative purposes only. 21

            Perry also argues that his counsel was ineffective because he failed to hire an investigator

to identify and locate the unnamed witness. The record has no indication, however, that the

identity of the unnamed witness was unknown to counsel. Perry could have easily revealed the

man’s name to his counsel. There is also no evidence that counsel failed to interview the

unnamed person. It is possible that counsel did not ask for an investigator because the testimony


21
     Perry fails to argue how the failure to request a limiting instruction harmed him.
                                                             35
of the man would not be favorable to Perry. “[A] claim for ineffective assistance based on trial

counsel’s failure to interview a witness cannot succeed absent a showing of what the interview

would have revealed that reasonably could have changed the result of the case.” Stokes v. State,

298 S.W.3d 428, 432 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d).

       We can visualize reasonably sound possible motivations behind counsel’s failure to

continue with a hearing on an agreed motion to suppress, request a cumulative limiting

instruction, and seek the appointment of an investigator in the absence of any suggestion that

information gathered would be helpful to Perry’s case. Therefore, Perry has not met the first

Strickland prong, and his point of error complaining of ineffective assistance is overruled.

11.    Attorney Fees Must Be Removed from the Judgment

       A claim of insufficient evidence to support court costs and court-appointed attorney fees

is reviewable on direct appeal. Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010).

Perry complains of the trial court’s assessment of the $10,000.00 fines on each count and order

to pay $324.00 court costs and $5,100.00 in attorney fees. The State concedes that Perry is

indigent and that the record has no finding by the trial court that he had financial resources or

was otherwise able to pay the appointed attorney fees. See Wiley v. State, 410 S.W.3d 313, 317

(Tex. Crim. App. 2013).

       We have previously held that court costs may be recovered from indigent defendants.

Allen v. State, 426 S.W.3d 253, 258–59 (Tex. App.—Texarkana 2013, no pet.). Additionally,

while the Texas Code of Criminal Procedure requires a trial court to determine whether a

defendant has financial resources that enable him or her to offset in part or in whole the cost of

                                                36
appointed counsel, the Legislature has not preconditioned the collection of fines on a defendant’s

ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2014); Beshirs v.

State, No. 06-12-00108-CR, 2013 WL 1750890, at *3 (Tex. App.—Texarkana Apr. 24, 2013, no

pet.) (mem. op., not designated for publication); Johnson v. State, No. 12-12-00263-CR, 2013
WL 2286077, at *2 (Tex. App.—Tyler May 22, 2013, no pet. h.) (mem. op., not designated for

publication). 22

        A trial court has the authority to order the reimbursement of court-appointed attorney fees

only if “the court determines that a defendant has financial resources that enable him to offset in

part or in whole the costs of the legal services provided, including any expenses and costs.” TEX.

CODE CRIM. PROC. ANN. art. 26.05(g). “‘[T]he defendant’s financial resources and ability to pay

are explicit critical elements in the trial court’s determination of the propriety of ordering

reimbursement of costs and fees’” of legal services provided. Armstrong v. State, 340 S.W.3d
759, 765–66 (Tex. Crim. App. 2011) (quoting Mayer, 309 S.W.3d at 556).

        Here, the assessment of attorney fees was erroneous and should be removed.                         See

generally Mayer, 309 S.W.3d 552; Shelton v. State, No. 06-13-00049-CR, 2013 WL 4506984, at

*1 (Tex. App.—Texarkana Aug. 22, 2013, no pet.) (mem. op., not designated for publication);

Taylor v. State, No. 02-12-00106-CR, 2013 WL 978842, at *1 (Tex. App.—Fort Worth Mar. 14,

2013, pet. struck) (mem. op., not designated for publication). We sustain Perry’s last point of

error and modify the trial court’s judgment by deleting the assessment of attorney fees.



22
  Although unpublished cases have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo, 98 S.W.3d at 794.
                                                      37
       We modify the trial court’s judgment by deleting the assessment of attorney fees and

affirm the judgment, as modified.



                                          Josh R. Morriss, III
                                          Chief Justice

Date Submitted:       April 8, 2014
Date Decided:         August 15, 2014

Do Not Publish




                                            38